Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 1-3 are pending in this office action.
Claims 1-3 have been rejected.

Claim Rejections - 35 USC § 103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7. 	Claim (s) 1, 3 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dough et al. (US 2014/0255367) in view of Medina D (US 20140154398) and further in view of NPL Alejandra et al. 9in J. Agric. Food Chem. 54: 7832-7839, 2006) and further in view of NPL Márquez-Aguirre (in Plant Foods Hum Nutr (2016) 71:416–421). 

8.	Regarding claim 1, Dough et al. discloses a formulation containing one or more prebiotics and one or more probiotics having Bifidobacterium spp., Lactobacillus spp. ([0037], [0057]), agave syrup and agave inulin ([0051]), which is liquid and having individual serving size is about 10-15 ml ([0062]) and prebiotic and probiotic will function synergistically in presence of  pterostilbene ([0065]) and is a food or drink (at least in claim 19 of Dough et al.) and agave inulin has multi health benefits and it is a prebiotic ([0022]).    
Dough et al. is silent about (i) Brix value (ii) DP value and (iii) soluble carbohydrate and (iv) prebiotic beverage maintains between 92.5% and 100% of the fructan mixture as claimed in claim 1.  
With respect to (i) Medina D (US 20140154398) discloses that agave syrup has 75 -degree Brix ([0007], [0014]) and the binder is inulin and it is an aqueous solution derived from Agave spp. including Agave tequiliana ([0012]). However, brix value is optimizable ([0015]). Medina et al. also discloses that agave syrup makes up about  95%  by weight of the materials used in the process and preferably derived from Agave tequilana having 73-76 brix value ([0021]) and having inulin as binder from the final product has more than 90% inulin (fructo-oligosaccharide, FOS) derived from agave is preferred for use in the composition ([0023]).  It is known that FOS is the oligosaccharide fructans.
NPL Alejandra et al. discloses that fructans are present in plants as a heterogeneous mixture with different degrees of polymerization (DP) and structures (at least on col 2, page 7832) including the presence of fructan in A tequilana .   NPL Alejandra et al. also discloses that fructans are the principal water soluble carbohydrates (WSC) in all Agave sp., including A tequilana (at least on col 2, page 7832) and Agave angustifolia Haw which contributes soluble carbohydrates which are used for beverage preparation and the amount of soluble carbohydrates depend on source, climate, origin and age of the plant (page 7834 col 1 second paragraph, lines 1-10, page 7835 col 1, mid-section of paragraph 2).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Dough et al. by including the teachings of Medina D et al. to incorporate agave syrup having disclosed desired 73-76 Brix value  and having more than 90% inulin (fructo-oligosaccharide, FOS) (i.e. fructan) derived from agave is preferred for use in the composition ([0023])  and fructan containing agave syrup  helps to provide water soluble carbohydrates (WSC) in all Agave sp., including A tequilana as disclosed by NPL Alejandra et al. at least on col 2 , page 7832 ) and Agave angustifolia Haw  which contributes soluble carbohydrates which are used for beverage preparation and the amount of soluble carbohydrates depend on source, climate, origin and age of the plant (NPL Alejandra et al. page 7834 col 1 second paragraph, lines 1-10, page 7835 col 1, mid-section of paragraph 2). 
 Regarding DP value, NPL Alejandra et al. discloses that fructans are present in plants as a heterogeneous mixture with different degrees of polymerization (DP) and structures (at least on col 2 , page 7832 ) including the presence of fructan in A tequilana .   NPL Alejandra et al. also discloses that A. tequilana exhibited unique fructan having high DP (including 3-29 e.g. page 7837 col 2 last two lines) and neo kestotriose (page 7835 col 1 last para, last few lines e.g. DP3 inulin type, neofructan oligo-series, col 2 , paragraph 2 e.g. 6G-kestotriose  and abstract e.g. neokestotriose). 
NPL Marquez-Aguirre  AL et al. discloses that fructans from Agave have received specific attention because of their highly branched fructan content (Abstract) and the combinations of both lower DP and higher DP from Agave plants e.g. A. tequiliana, and A. Augustifolia exhibited , in combination, broadly health beneficial effect (Abstract and Conclusion) and complex mix of different chain lengths (total fructan) from A. tequilana and A. Augustifolia exhibited provide combinations of health beneficial effects and an increased in probiotic like B. Bifidobacteria  in the body ( Under introduction, mid section , e.g. A tequilana helps obesity and A augustifolia having lower DP helps to promote release of peptides for appetite control) and the presence of both the (specific ratio of) higher and lower DP is helpful (at least in conclusion) .  
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Dough et al. in view of Medina D et al. and NPL Alejandra et al. by including the teachings of NPL Marquez-Aguirre  AL et al. to incorporate complex mix of different chain lengths (total fructan) from A. tequilana and A. Augustifolia exhibited provide combinations of health beneficial effects and an increased in probiotic like B. Bifidobacteria  in the body ( Under introduction, mid section , e.g. A tequilana helps obesity and A augustifolia having lower DP helps to promote release of peptides for appetite control) and the presence of both the (specific ratio of) higher and lower DP is helpful (at least in conclusion) .  

9.	Regarding claim 3, NPL Marquez-Aguirre AL et al. discloses that the experiments have been performed using mice (mammal) as experimental animal to see the effect in the biological system, therefore, it is in vivo effect (at least in Abstract, Introduction and Materials and methods).

10.	Claim (s) 2, 3 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dough et al. (US 2014/0255367) in view of Medina D (US 20140154398) and further in view of NPL Alejandra et al. (in J. Agric. Food Chem. 54: 7832-7839, 2006) as applied to claim 1 and further in view of Giovanni M et al. (EP 2269465 A1; year 2011).

11.	Regarding claim 2, Dough et al. discloses that various species of Bifidobacterium which includes Bifidobacterium animalis subsp. lactis; Bifidobocterium bifidum; Bifidobacterium breve; Bifidobacterium infantis; Bifidobacterium longum; Lactobacillus acidophilus; Lactobacillus casei; Lactobacillus plantarum; Lactobacillus reuteri; Lactobacillus rhamnosus; Lactobacillus spoogenes and the like. A species of yeast Saccharomyces boulardii, may also be used as a probiotic. In an embodiment, the probiotic cultures include Bifidobacterium lactis BI-04, Bifidobacterium lactis BB-12 (CHN), and L. reuteri (SD 55730--Biogaia). Even if B. adolescentis and L. paracasei are not mentioned, however, it is interpreted that the broad disclosure of few examples of Bifidobacter spp and Lactobacillus spp implicitly includes all claimed species including B. adolescentis and L. paracasei as probiotic which have growth effect in presence of prebiotic including fructan. 
However, (additionally), Dough is silent about B. adolescentis and L. paracasei as claimed in claim 2. 
(Additionally), Giovanni M et al. discloses that prebiotic which includes both short and long chain FOS (includes inulin), (page 4 first paragraph) fructanes (inulin) (page 5, last paragraph) having prebiotic effect on B. adolescentis and L. paracasei and prebiotic with the probiotic bacteria provides symbiotic effect (page 6 paragraphs 4-7) to make symbiotic composition (at least on page 6 paragraphs 6-8). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Dough et al. by including the teachings of Giovanni M et al. who discloses that prebiotic which includes both short and long chain FOS (includes inulin), (page 4 first paragraph) fructanes (inulin) (page 5, last paragraph) having prebiotic effect on B. adolescentis  and  L. paracasei and prebiotic with the probiotic bacteria provides symbiotic effect (page 6 paragraphs 4-7) to make symbiotic composition (at least on page 6 paragraphs 6-8) .

12.	Regarding claim 3, claim 3 has been rejected with claim 1 above addressing in vivo effect using mouse model for.
 However, additionally, the in vivo effect is addressed in human system.
(Additionally), Giovanni M et al. discloses that the prebiotic effect under in vivo condition (i.e. inside the biological system) (at least on page 2, in paragraphs 1-3 under Description) is observed when fructanes (inulin) (page 5, last paragraph) having prebiotic effect on B. adolescentis and L. paracasei and prebiotic with the probiotic bacteria provides symbiotic effect (page 6 paragraphs 4-7) to make symbiotic composition (at least on page 6 paragraphs 6-8).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Dough et al. by including the teachings of Giovanni M et al. who discloses that the prebiotic effect under in vivo condition  (i.e. inside the biological system)  (at least on page 2, in paragraphs 1-3 under Description) is observed when fructanes (inulin) (page 5, last paragraph) having prebiotic effect on B. adolescentis and L. paracasei and prebiotic with the probiotic bacteria provides symbiotic effect (page 6 paragraphs 4-7) to make symbiotic composition (at least on page 6 paragraphs 6-8).

Conclusion
13. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792